Citation Nr: 1124539	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot/ankle disability.

2.  Entitlement to service connection for a right foot/ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had three years of active service between September 1967 and February 1971.  He served in the Republic of Vietnam from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2009, a Decision Review Officer (DRO) hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.

The Board notes that this matter was developed below as whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of trauma, right foot, and entitlement to service connection for arthritis, right foot.  Separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (1996).  The factual basis of a claim for the purpose of determining whether it is a new claim or previously was adjudicated in a final decision thus is the Veteran's disease or injury rather than the symptoms of that disease or injury.  Id.  As such, the focus of the Board's analysis in determining whether new and material evidence is required must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously and finally adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  Here, the Veteran's previously adjudicated claim regarding his right foot was not limited to a particular diagnosis but instead broadly encompassed any residual of trauma.  The trauma residual of arthritis thus is not a new claim based on a distinctly diagnosed condition.  Accordingly, the Veteran's claim of entitlement to service connection for arthritis, right foot, is subsumed as part of his application to reopen his service connection claim for residuals of trauma, right foot.  

In addition to this consolidation, the Board has recharacterized this matter from one involving residuals of trauma, right foot, simply to one involving a right foot disability for the sake of simplicity.  The Board also has recharacterized this matter by including a right ankle disability based on the evidence.  Further, the Board has added the issue of entitlement to service connection for a right foot/ankle disability because new and material evidence is found herein to reopen the Veteran's claim for this benefit.

The issue of whether an April 1982 RO rating decision denying service connection for residuals of trauma, right foot, was the product of clear and unmistakable error has been raised by the record (in the Veteran's December 2006 notice of disagreement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for a right foot/ankle disability.  He did not appeal this decision.

2.  In a December 2003 rating decision, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for a right foot/ankle disability because no new and material evidence had been submitted.  He did not appeal this decision.

3.  Some of the evidence received subsequent to the December 2003 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a right foot/ankle disability.

4.  The weight of the evidence does not show that the Veteran's current right foot/ankle disability is related to his service in any manner.


CONCLUSIONS OF LAW

1.  The April 1982 and December 2003 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  Some of the evidence received since the December 2003 rating decision is both new and material, and the claim of entitlement to service connection for a right foot/ankle disability therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a right foot/ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The benefit sought with respect to the first issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefit sought with respect to the second issue on appeal is not granted herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letters dated in June 2006 and January 2007 of the information and evidence required to establish service connection, the information and evidence not of record necessary to substantiate the issue of service connection raised in his claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates for disabilities that are service-connected.  As these letters fully addressed all notice elements and the first was supplied well in advance of the initial adjudication of the claim in September 2006 by the RO, who in this case also is the AOJ, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained service treatment records and VA treatment records.  Social Security Administration records also were obtained.  However, these records are not pertinent in that they do not concern the Veteran's right foot/ankle.  No pertinent private treatment records concerning his right foot/ankle have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

In addition to a VA herbicide exposure examination afforded to him in February 1982 which referenced his right foot/ankle, the Veteran underwent a VA spine examination which included an assessment of his right foot/ankle in January 2007 as well as a VA joints examination in June 2010.  It has not been argued by the Veteran or his representative that either of these latter examinations was deficient in any way.  Although the Board touches upon a deficiency in the January 2007 VA spine examination below (the failure to provide an etiology opinion), no deficiency is found in the June 2010 VA joints examination.  Indeed, this most recent examination is adequate given that it contains information sufficient for a fully informed adjudication of the Veteran's claim to be made.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions in this light).  Noted in this regard is that it includes a thorough assessment of the Veteran's right foot/ankle problems as well as a well-reasoned opinion regarding whether any such problems are related to his service.

It is significant that neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a right foot/ankle disability.  He contends that he dropped a round of ammunition on his right foot during his service in the RVN and has experienced symptoms ever since.

In an April 1982 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for a right foot/ankle disability.  His in-service complaints regarding his right foot were acknowledged, but there was no indication of a fracture or any other residual constituting a right foot/ankle disability.  New and material evidence to reopen the claim was not found by the RO in its December 2003 rating decision.  Like before, there was no indication of any residual constituting a right foot/ankle disability.  

The pertinent evidence as of the RO's latter rating decision included service treatment records, VA treatment records, the report of a VA examination dated in February 1982, and a statement from the Veteran dated in approximately September 2003.

Immediately following both the April 1982 and December 2003 rating decisions, the Veteran was notified of his appellate rights.  He did not appeal, however.  The rating decisions therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.

Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Pertinent evidence in the form of additional VA treatment records, reports of a January 2007 VA spine examination and a June 2010 VA joints examination, a statement from the Veteran dated in August 2006, and the transcript of the October 2009 DRO hearing was associated with the claims file subsequent to the December 2003 rating decision.  Of import here, the June 2010 VA joints examination report included findings of swelling, a slight increase in reddish coloration on dependency, and spurring of the insertion of the Achilles tendon with respect to the right foot as well as calcification adjacent to the medial malleolus and mild arthritic disease of the lateral aspect of the right ankle.

The Board finds that new and material evidence has been submitted.  None of the evidence in the above paragraph was considered as of the last previous final rating decision adjudicating of the Veteran's claim in December 2003.  Some of this evidence relates to the fact necessary to substantiate the claim that was unestablished in that decision.  Although the presence of a right foot/ankle disability was not established then, it is now.  The June 2010 VA joints examination report specifically noted various right foot/ankle symptoms suggestive of such a disability as well as the disability of arthritis.  This examination thus is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised by it in that, depending on the other evidence, the grant of service connection for a right foot/ankle disability is possible once such a disability has been found to exist.

Having found that each of the requirements in 38 C.F.R. § 3.156(a) concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for a right foot/ankle disability is reopened.

III.  Service Connection

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service treatment records reflect the following.  The Veteran reported dropping a round of ammunition on the first toe of his right foot in March 1968.  X-rays of his right toe revealed no fracture.  A splint was applied and light duty was ordered for 24 hours.  The next morning he was taken off crutches and returned to duty.  Two days later, the Veteran complained of a busted blister on his right foot.  It was cleaned and he was informed to wear shower shoes.  Five days later, he was told to continue the prescribed treatment regimen.  The Veteran complained of bilateral plantar pain in September 1968.  He experienced no relief from hydrocortisone injections.  The rest of the indicated treatment largely is illegible, but it appears that gel inserts were provided.  In January 1971, the month prior to his separation, the Veteran indicated that he did not have foot trouble, arthritis or rheumatism, or a bone, joint, or other deformity.  His feet and lower extremities were examined at that time and found to be normal.  In February 1971, he indicated that there had been no change in his medical condition since the examination the previous month.

The Veteran was afforded a VA examination regarding his exposure to herbicides in February 1982.  He reported injuring his right foot during service when he dropped a shell on it.  No abnormalities were found with respect to any of his extremities, however.

VA treatment records dated in February 1982 document the Veteran's complaints of recurring swelling and pain ever since he dropped a shell on his right foot during service.  X-rays of his right foot showed no fracture or other significant abnormality.

In a statement dated approximately in September 2003, the Veteran indicated that he received injections in his right foot during service to treat his in-service right foot injury.  He also identified numerous individuals who witnessed the injury occur.

In an August 2006 statement, the Veteran noted that his right foot from his ankle to his toes is stiff and sore when he gets up in the morning.  He also noted that this foot gets sore when he stays on his feet a lot and that it swells sometimes.

The Veteran's November 2006 notice of disagreement includes his reiteration that he dropped a round on his right foot during service.

In January 2007, the Veteran underwent a VA spine examination which included an assessment of his right foot.  He reported accidentally dropping a 70 pound artillery round on his right foot during service, being told that he had a broken bone, and being treated conservatively with nonweightbearing crutch walking.  He additionally reported pain ever since.  The Veteran additionally noted pain radiating down to the bottom of his feet.  He described pain flare ups with associated stiffness and difficulty weightbearing that occur most often in the morning.  He also stated that he experiences swelling, weakness, and giving way.

Physical assessment was unremarkable with the following exceptions.  The Veteran walked with a slight limp in favor of the right foot.  He was unable to walk on his heels.  There was tenderness along the plantar fascia of the right foot exhibited by objective muscle guarding.  X-rays showed no acute fracture, dislocation, or other problem.  A diagnosis of residual status post fracture right foot (healed) with mild degree of plantar fasciitis on the right side was made.

A VA treatment record dated in January 2007 lists an in-service "crushed injury" to the right foot among the Veteran's medical history.

A March 2007 VA treatment record similarly lists post fracture right foot (healed) among the Veteran's medical history.

The Veteran again reiterated that he dropped a round on his right foot during service in his September 2007 substantive appeal on a VA Form 9.  He also indicated that he still has problems with this foot.

During the October 2009 DRO hearing, the Veteran testified that he dropped an artillery round on his right foot during service in 1968.  He recounted that the top of his foot and big toe were "smushed" and his foot turned completely black as a result.  He further recounted being told that there was no way to treat his injury because of all the little bones in the foot and being given pain medication.  The Veteran then testified that he did not receive treatment, whether VA or otherwise, for his right foot at any point following his separation because he consistently was told there was no problem.  Finally, he testified that he currently experiences right foot pain flare ups involving an inability to walk about three to four times a month.

The Veteran underwent a VA joints examination in June 2010.  He reported having his right foot wrapped up, being given pain medication and crutches, and staying in bed for approximately a month after dropping a round on the top of it during service in 1968.  He additionally reported pain on the top and lateral aspect of the foot ever since but being told nothing was wrong when he sought treatment post-service.  The Veteran described current pain flare ups in which he cannot lift his foot or walk or stand for long lasting three days twice a month.  He noted that he currently was experiencing a flare up.  He also described redness during flare ups as well as stiffness, swelling, weakness, and giving way.

Physical assessment revealed the following.  The Veteran complained of pain even lifting his right foot from the floor and of exquisite pain on touching of this foot.  Pain was noted with palpation and manipulation of his right foot.  It was mildly swollen.  There was a greater slight increase in reddish coloration on dependency and slightly decreased peripheral pulses as compared to the left foot.  Range of motion of his right great toe was painful throughout.  Range of motion of his right ankle was decreased and painful at the end points.

An addendum to the June 2010 VA joints examination was added once X-rays had been taken and the claims file was made available and reviewed.  X-rays of the Veteran's right foot showed no fracture, but there was spurring of the insertion of the Achilles tendon.  X-rays of the Veteran's right ankle also showed no fracture.  However, there was calcification adjacent to the medial malleolus, which was noted could be a normal variant or sequela of old trauma, and mild arthritic disease of the lateral aspect of the joint.  Along with his diagnosis of status post right foot injury with no residuals, the examiner opined that he could not state that the Veteran has any fracture or injury related to dropping an ammunition round on his foot during service.  With respect to the right foot, the examiner indicated that relating the Veteran's current complaint of pain to this in-service incident would require resort to speculation.  He pointed out in this regard that the service treatment records refer to the right great toe and that the slightly decreased right foot pulses suggest peripheral vascular disease due to smoking.  With respect to the right ankle, the examiner indicated that the abnormality of the right ankle was as likely as not due to aging changes.  He referenced the fact that service treatment records do not document any right ankle injury.

Given the above, the Board finds that entitlement to service connection for a right foot/ankle disability is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  Neither all of the Hickson requirements nor all of the Savage requirements have been satisfied.

Although arthritis in his right foot/ankle later was diagnosed, there is no indication that the Veteran manifested this chronic disease to a compensable degree within one year from the date of his separation from service in February 1971.  Indeed, the record is devoid of evidence from this time period.

It is undisputed that the Veteran currently has a chronic right foot/ankle disability.  This was the conclusion drawn above with respect to his application to reopen.  To repeat, various right foot/ankle symptoms suggestive of a disability as well as the identified disability of arthritis were found at the June 2010 VA joints examination.  

Acknowledgement is given to the fact that a mild degree of plantar fasciitis was diagnosed following the completion of the January 2007 VA spine examination.  However, this examination constitutes the only evidence supporting that the Veteran has a current right foot/ankle disability in the form of plantar fasciitis.  At no other recent time did he complain of pain specifically in the bottom of his feet where the plantar fascia region is located.  At no other recent time was a finding particular to this region made upon physical assessment.  Of particular importance, the Veteran did not complain of plantar fasciitis related pain and there were no findings made with respect to plantar fasciitis when the nature of his right foot/ankle disability last was assessed at the June 2010 VA joints examination.  Plantar fasciitis accordingly was not diagnosed following this examination.  As such, the plantar fasciitis aspect of the Veteran's current right foot/ankle disability appears to have been transitory instead of chronic.

It also is undisputed that the Veteran sustained an in-service right foot/ankle injury, complained of right foot/ankle problems in 1982, and was diagnosed with a specific right foot/ankle disability in 2007.  Service treatment records reflect that he required treatment after he dropped a round of ammunition on the first toe of his right foot.  They also reflect that he subsequently had a buster blister on this foot and plantar pain in both feet.

However, the weight of the evidence does not show that the Veteran's current right foot/ankle disability is related to his in-service right foot/ankle injury.  The examiner who conducted the January 2007 VA spine examination which included an assessment of the Veteran's right foot/ankle unfortunately did not render an opinion regarding his right foot/ankle disability.  The June 2010 VA joints examination report opined that the Veteran did not have any fracture or other injury related to dropping an ammunition round on his foot during service; accordingly, the Veteran was diagnosed with status post right foot injury with no residuals.  The examiner thus concluded that the Veteran's current right foot/ankle disability was related to this in-service incident.  Indeed, the examiner found insufficient evidence to link the Veteran's predominant problem of right foot pain to his service absent conjecture.  One of his other right foot problems, decreased pulses, was labeled peripheral vascular disease and attributed to smoking.  His right ankle problems to include the disability of arthritis were attributed to aging.

Acknowledgement is given to the Veteran's belief that his current right foot/ankle disability is related to his in-service right foot/ankle injury.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not true here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the multifaceted nature of the Veteran's right foot/ankle disability.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render a nexus opinion regarding the medical etiology of his complex cervical spine disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Of further note is that the Veteran's belief that his current right foot/ankle disability is related to his in-service right foot/ankle injury amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Additionally, the weight of the evidence does not show that the same right foot/ankle symptoms experienced by the Veteran in the months following his in-service right foot/ankle injury persisted.  Service treatment records for two years thereafter are silent with respect to complaints regarding the right foot/ankle.  Service treatment records dated near the Veteran's separation, which he indicated at were an accurate reflection of his physical condition at that time, contain his denials of foot trouble, arthritis or rheumatism, or a bone, joint, or other deformity.  His feet and lower extremities were examined then and found to be normal.  His first post-service complaint involving his right foot/ankle is not documented until February 1982.  A right foot/ankle disability was not diagnosed until January 2007.

Acknowledgement is given to the Veteran's assertion that he has experienced right foot/ankle problems ever since his in-service right foot/ankle injury.  He is competent to report such problems because he personally experienced them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not support his report is not enough to find that he lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

Emphasis first is placed on the 10 year gap between February 1971 when the Veteran separated from service and February 1982 when he first complained of a right foot/ankle problem.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this decade period is significant evidence against the Veteran's claim.

The timing of the Veteran's assertions that he has experienced right foot/ankle problems ever since his in-service right foot/ankle injury second has not gone unnoticed.  The first such assertion in this regard was in February 1982, after he filed his initial claim of entitlement to service connection for a right foot/ankle disability.  The other assertions in this regard have been during the pendency of the claim currently on appeal.  As such, the Veteran's assertions were proffered in an attempt to secure VA compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account).

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether presumptive for the chronic disease of arthritis or  direct under Hickson or Savage, for a right foot/ankle disability for the above reasons.  The doctrine of reasonable doubt thus is not applicable, and his claim is denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right foot/ankle disability is reopened.  To this extent, and only to this extent, the appeal is granted.

Service connection for a right foot/ankle disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


